Citation Nr: 1705693	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  13-35 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a disability of the colon.

2.  Entitlement to service connection for a disability manifested by shortness of breath.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for heart disease.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for epilepsy.
7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disability, to include skin cancer, including as due to in-service ionizing radiation exposure.

8.  Entitlement to a higher amount of special monthly pension based on the need for the regular aid and attendance of another person.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his son, & his daughter


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran, his son, and his daughter testified before the undersigned Veterans Law Judge at the RO in June 2015. A transcript of the hearing has been associated with the record.  Having reviewed the voluminous record evidence, the Board finds that the issues should be characterized as stated on the title page.

In October 2015, the Board denied the Veteran's service connection claims for a colon disability, a disability manifested by shortness of breath, and for PTSD.  The Board also denied the Veteran's requests to reopen previously denied claims of service connection for heart disease, an acquired psychiatric disability other than PTSD, to include schizophrenia, epilepsy, and for a skin disability, to include skin cancer, including as due to in-service ionizing radiation exposure.  The Board remanded, in pertinent part, the Veteran's claims of entitlement to a higher amount of special monthly pension ("SMP") based on the need for the regular aid and attendance of another person and to a TDIU ("TDIU claim") to the Agency of Original Jurisdiction ("AOJ") for additional development.

The Veteran appealed the Board's October 2015 decision to the United States Court of Appeals for Veterans Claims ("Court").  In September 2016, the Veteran and VA's Office of General Counsel filed a Joint Motion for Partial Remand ("Joint Motion"), in which both parties to the Joint Motion requested that the Court vacate and remand the Board's October 2015 denial of the Veteran's service connection claims and his requests to reopen previously denied service connection claims.  They also requested that the Board's remand of the Veteran's SMP and TDIU claims be left undisturbed.  The Court granted the Joint Motion later in September 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that he incurred a colon disability, a disability manifested by shortness of breath, and PTSD during active service.  He specifically contends that he witnessed a jeep accident in May 1956 while he was on active service where another soldier was crushed to death and this in-service stressor caused or contributed to his PTSD.  He also essentially contends that he has submitted new and material evidence sufficient to reopen the previously denied service connection claims for heart disease, an acquired psychiatric disability other than PTSD, to include schizophrenia, epilepsy, and for a skin disability, to include skin cancer, including as due to in-service ionizing radiation exposure.  He further contends that he is entitled to both a higher amount of special monthly pension (SMP) because he needs the regular aid and attendance of another person and to a TDIU due exclusively to his service-connected disabilities.  Having reviewed the record evidence, and because it is bound by the Court's September 2016 Order granting the Joint Motion, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claims for a colon disability, a disability manifested by shortness of breath, and PTSD, and his requests to reopen the previously denied service connection claims for heart disease, an acquired psychiatric disability other than PTSD, to include schizophrenia, epilepsy, and for a skin disability, to include skin cancer, including as due to in-service ionizing radiation exposure, the Board notes that both parties to the Joint Motion argued that a Bryant violation had occurred at the Veteran's June 2015 hearing on these claims.  See Joint Motion for Partial Remand ("Joint Motion") dated September 14, 2016, at pp. 2-3.  Both parties to the Joint Motion requested that the Court order the Board to schedule the Veteran for a new Board hearing on these claims.  Id.  Because it is bound by the Court's September 2016 Order granting the Joint Motion, the Board finds that, on remand, the Veteran should be scheduled for another Board hearing at the AOJ.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2016).

With respect to the Veteran's service connection claim for PTSD, both parties to the Joint Motion also noted that the Veteran had provided sufficient information for VA to attempt to corroborate his claimed in-service stressor of witnessing a jeep accident in May 1956 while he was on active service where another soldier was crushed to death.  Both parties asserted that VA is required to attempt to obtain corroboration of this claimed in-service stressor under the Court's decision in Gagne.  See Joint Motion at pp. 3 (citations omitted).  Because it is bound by the Court's September 2016 Order granting the Joint Motion, the Board finds that, on remand, the AOJ should attempt to corroborate the Veteran's claimed in-service stressor of witnessing a jeep accident in May 1956 while he was on active service where another soldier was crushed to death.  

With respect to the Veteran's SMP and TDIU claims, the Board notes that, in its October 2015 decision, it remanded these claims to the AOJ for additional development.  Unfortunately, it does not appear that the AOJ completed all of the development requested by the Board in October 2015 concerning these claims.  For example, the Board directed the AOJ to issue a Statement of the Case (SOC) on the Veteran's SMP claim and noted prior AOJ actions confirming and continuing the Veteran's amount of SMP.  See Board decision dated October 7, 2015, at pp. 39 (citations omitted).  The Board also directed the AOJ to defer adjudication of the Veteran's TDIU claim until after completing other requested development and then to issue a Supplemental Statement of the Case (SSOC) on the TDIU claim.  Id., at pp. 39-40.

It appears that, rather than issuing an SOC on the Veteran's SMP claim, the AOJ promulgated a November 2016 rating decision confirming and continuing his current level of SMP.  To reiterate, the Veteran is disagreeing with the amount of SMP he is receiving and specifically alleges entitlement to a higher level of SMP based on the need for the regular aid and attendance of another person.  The AOJ also took no action on the Veteran's TDIU claim despite being asked to adjudicate this claim after completing other development requested in the October 2015 remand.  

The Board finds that judicial review is frustrated by the AOJ's apparent failure to comply with its prior remand directives concerning the Veteran's SMP and TDIU claims.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Thus, the Board finds that, on remand, the AOJ should issue an SOC on the issue of entitlement to a higher amount of special monthly pension based on the need for aid and attendance of another person and then readjudicate the Veteran's TDIU claim, issuing an SSOC on this claim if the decision remains unfavorable to him.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate action to attempt to corroborate the Veteran's claimed in-service stressor of witnessing a jeep accident in which a fellow soldier was crushed through the Joint Services Records Research Center (JSRRC).  Provide a copy of the Veteran's VA Form 21-0781 dated on September 25, 2009, and date-stamped as received by VA on September 29, 2009, for review by the JSRRC.  The Veteran reported on this form that a fellow soldier was crushed to death in a jeep accident which occurred in May 1956 while he was assigned to 2nd Infantry Division, 38th Regiment, D Company.  The request(s) for corroboration sent to the JSRRC must cover a 60-day period prior to May 1, 1956, and a 60-day period following May 1, 1956.  Make as many requests to JSRRC as are necessary to attempt to corroborate this claimed in-service stressor during this time period.  A copy of any request(s) sent to the JSRRC, and any reply, to include a negative reply, should be associated with the claims file.

2.  If, and only, if, the JSRRC responds that the Veteran's claimed in-service stressor of witnessing a jeep accident in which a fellow soldier was crushed in May 1956 is incapable of corroboration, then make a formal determination whether it is reasonably certain that records of this alleged incident do not exist or that further efforts to attempt to obtain them would be futile.  A copy of any formal determination should be included in the claims file.

3.  After the development in paragraphs 1 and 2 above is completed, to the extent possible,  issue a supplemental statement of the case (SSOC) for the issue of entitlement to service connection for PTSD.

4.  As requested in the Board's October 2015 remand, issue a Statement of the Case (SOC) to the Veteran and his representative on the issue of entitlement to a higher amount of special monthly pension based on the need for aid and attendance of another person.  A copy of any SOC should be associated with the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

5.  As requested in the Board's October 2015 remand, after the filing of a substantive appeal in response to the SOC issued pursuant to paragraph 3 or the expiration of that appeal period, determine whether further development is necessary to readjudicate the issue of entitlement to a TDIU.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last SOC on this claim. The Veteran and his representative should be afforded the applicable time period in which to respond.

6.  Thereafter, on the basis of the September 2016 Joint Motion for Partial Remand, schedule the Veteran for a Board hearing at the AOJ on the issues of entitlement to service connection for a colon disability, a disability manifested by shortness of breath, and for PTSD, whether new and material evidence has been received to reopen a service connection claim for heart disease, whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disability other than PTSD, to include schizophrenia, whether new and material evidence has been received to reopen a service connection claim for epilepsy, and whether new and material evidence has been received to reopen a service connection claim for a skin disability, to include skin cancer, including as due to in-service ionizing radiation exposure.  A copy of the notice letter sent to the Veteran and his representative concerning this hearing should be included in the claims file.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

